DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connection mechanism” in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification
The abstract of the disclosure is objected to because it contains a typographical error in line 1. Line 1 should be amended to read “for use as an implantable member [[m]] in a human vessel.” Correction is required. See MPEP § 608.01(b).
Claim Objections
Claims 37, 40, 41, 46, 49, and 50 are objected to because of the following informalities: typographical errors. 
Claims 37, 40, 46, and 49 should be amended to read “the distally and radially projecting filament[[s]] ends.”
Claims 41 and 50 should be amended to read “wherein the distal elements comprise.” 
Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,039,749. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the patent claims. Specifically, the patent claims also recite a medical device comprising guidewire, a connection mechanism, and a self-expanding member attached to the distal end of the guidewire via the connection mechanism, the self-expanding member having a mesh configuration, a proximal portion having a first plurality of cells and being tapered along a longitudinal portion of its length, and a distal portion having a second plurality of cells, the distal portion forming a generally tube-like configuration, wherein the self-expanding member has a radial force measurement greater than or equal to 0.0010 N/mm, and a plurality of independent filament ends are bent and project distally and radially inwardly toward the central longitudinal axis (claims 1, 8; see also patent claims 1-11 with respect to additional limitations recited in claims 33-51).
Claims 33-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,426,644. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the patent 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 33, 35, 37, 40-43, 46, and 49-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bose et al. (US Patent No. 7,063,707), Fulkerson et al. (US Pub. No. 2010/0174309), and Heuser (US Pub. No. 2009/0192485).
Regarding claim 33, Bose discloses a medical device (10) comprising a guidewire (14; for example, see column 11, lines 38-46) having a proximal end and a distal end (for example, see Figures 1 and 4), a connection mechanism (for example, see column 11, lines 21-37 wherein bonds, welds, crimps, etc. are all equivalent to applicant’s disclosed “non-detachable interface”), and a self-expanding member (18; for example, see column 8, lines 50-51) attached to the distal end (16) of the guidewire (14) via the connection mechanism (for example, see Figure 1 and column 11, lines 21-37), the self-expanding member (18) being non-detachable from the guidewire (for example, see column 11, lines 21-37, wherein chemically bonding, thermally bonding, welding, soldering, crimping, etc., are non-detachable means of connection), wherein the self-expanding member (18) has a mesh configuration (for example, see Figure 1 and column 3, lines 54-62) and comprises a proximal portion (portion closest to element 60) having a first plurality of cells (36), the proximal portion being tapered along a longitudinal portion of its length (for example, see Figure 2 illustrating the proximal portion being tapered) and a distal portion (portion adjacent the defined proximal portion) having a second plurality of cells (36), the distal portion forming a generally tube-like configuration having a central, longitudinal axis (for example, see Figure 2). 
Bose fails to disclose the radial force of the self-expanding member, thus fails to disclose the self-expanding member has a radial force measurement greater than or equal to 0.0010 N/mm. Fulkerson also discloses a medical device comprising a self-expanding member (200). Fulkerson teaches the self-expanding member (200) has a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Bose further discloses a plurality of independent filament ends (for example, see Figure 2), but fails to disclose the plurality of independent filament ends are bent and project distally and radially inwardly toward the central, longitudinal axis. Heuser also discloses a medical device (10) comprising a plurality of independent filament ends (34, 36; for example, see Figures 1A-1B). Heuser teaches the plurality of independent filament ends (34, 36) are bent and project distally and radially inwardly toward the central, longitudinal axis of the medical device in order to facilitate removal of an object from a tubular vessel (for example, see Figures 1A-1B and paragraphs 1, 14, and 23). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided Bose’s independent filament ends bent and projecting distally and radially inwardly toward the central, longitudinal axis as taught by Heuser. Doing so would facilitate removal of a foreign body or object from a vessel.

Regarding claim 37, Bose as modified discloses the distally and radially inwardly projecting filament[[s]] [ends] are bent inwardly at an angle between approximately ten to thirty degrees (for example, see Heuser’s paragraph 14 disclosing the angle may be 30 degrees). 
Regarding claim 40, Bose as modified discloses at least some of the distally and radially inwardly projecting filament[[s]] [ends] comprise distal elements (42).
Regarding claim 41, Bose as modified discloses [the] distal elements comprise markers (for example, see column 10, lines 64-65).
Regarding claim 42, Bose as modified discloses the markers comprise marker bands (for example, see Figure 2 illustrating 42s as being spherical markers around the distal ends of the filaments of the self-expanding member).
Regarding claim 43, Bose discloses a medical device (10) comprising a guidewire (14; for example, see column 11, lines 38-46) having a proximal end and a distal end (for example, see Figures 1 and 4) and a self-expanding member (18; for example, see column 8, lines 50-51) attached to the distal end (16) of the guidewire (14), the self-expanding member being non-detachable from the guidewire (for example,  see column 11, lines 21-37 disclosing chemically bonding, thermally bonding, welding, soldering, crimping, etc., all of which are non-detachable means of connection), the self-expanding member (18) comprising a proximal portion (portion closest to element 60) 
Bose fails to disclose the radial force of the self-expanding member, thus fails to disclose the self-expanding member has a radial force measurement greater than or equal to 0.0010 N/mm. Fulkerson also discloses a medical device comprising a self-expanding member (200). Fulkerson teaches the self-expanding member (200) has a radial force (RRF) measurement greater than or equal to 0.0010 N/mm (for example, see paragraph 97 disclosing a range of about 0.011 N/mm to about 0.016 N/mm, which is greater than 0.0010 N/mm thus overlapping the claimed range). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided Bose’s self-expanding member with a radial force measurement greater than or equal to 0.0010 N/mm, as applicant appears to have placed no criticality on the claimed value/range (see pp. [0062] indicating the radial force “can” be greater than or equal to 0.0010 N/mm) and since it has been held that “[i]n the case where claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Bose further discloses a plurality of independent filament ends (for example, see Figure 2), but fails to disclose the plurality of independent filament ends are bent and project distally and radially inwardly toward the central, longitudinal axis. Heuser also 
Regarding claim 46, Bose as modified discloses the distally and radially inwardly projecting filament[[s]] [ends] are bent inwardly at an angle between approximately ten to thirty degrees (for example, see Heuser’s paragraph 14 disclosing the angle may be 30 degrees).
Regarding claim 49, Bose as modified discloses at least some of the distally and radially inwardly projecting filament[[s]] [ends] comprise distal elements (42).
Regarding claim 50, Bose as modified discloses the distal elements comprise markers (for example, see column 10, lines 64-65).
Regarding claim 51, Bose as modified discloses the markers comprise marker bands (for example, see Figure 2 illustrating 42s as being spherical markers around the distal ends of the filaments of the self-expanding member).
Claims 34, 38, 39, 44, 47, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bose et al., Fulkerson et al., and Heuser as applied to claims 33 and 43 above and further in view Henkes et al. (US Pub. No. 2005/0209678).
Regarding claims 34 and 44, Bose as modified discloses the second plurality of cells have a width and a height (for example, see Figures 2-3), but fails to disclose specific values for the width and height. Henkes also discloses a self-expanding member (1) comprising first (4) and second (3) plurality of cells. Henkes teaches the cell size can be optimized to enable the distal portion (A) to perform its retaining function (for example, see paragraph 32), and as such the width and height of the second plurality of cells are result effective variables in that modifying the width and height of the second plurality of cells affects the distal portion’s retaining function. Furthermore, applicant appears to place no criticality on the claimed ranges, indicating simply that the cells “can” be within the claimed ranges “though other ranges and values are also possible” (specification pp. [0053]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided Bose’s second plurality of cells having a width of between 3.50 mm to 5.50 mm and a height of between 2.50 mm to 4.5 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 38, 39, 47, and 48, Bose as modified fails to disclose a seam oriented along a longitudinal axis of the distal portion or at an angle relative to the longitudinal axis of the distal portion, the seam forming two edges extending generally longitudinally along the self-expanding member or at an angle relative to the longitudinal .
Claims 36 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bose et al., Fulkerson et al., and Heuser as applied to claims 33 and 43 above and further in view Grandfield et al. (US Pub. No. 2011/0009875).
Bose as modified discloses the second plurality of cells comprises filaments having a thickness and width (for example, see Figures 2-3), but fails to disclose the specific average thickness and average width. Grandfield also discloses a self-expanding member (12) comprising a first and second plurality of cells (26) comprising filaments (32 and 24; for example, see Figures 1A-1B). Grandfield teaches the filaments have an average thickness of between 0.048 mm and 0.067 mm, and an average width of between 0.053 mm and 0.067 mm (for example, see paragraph 37 describing a width and thickness of about .0022 inches to about .0039 inches which equates to about 0.05 mm to about 0.09906 mm, which overlaps the claimed ranges). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Bose’s second plurality of cells with filaments having an average thickness of between 0.048 mm and 0.067 mm, and an average width of between 0.053 mm and 0.067 mm as applicant appears to have placed no criticality on the claimed ranges (see pp. [0052] indicating the average thickness and average width In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 3, 2022